Citation Nr: 0738343	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for asbestosis with severe pulmonary 
fibrosis for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1947, February 1949 to February 1958, and from March 1958 to 
March 1974.  The veteran died in July 2005, and the veteran's 
surviving spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to an earlier effective date for service 
connection for asbestosis with severe pulmonary fibrosis for 
accrued benefits purposes only.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an earlier effective date for the 
grant of service connection for asbestosis with severe 
pulmonary fibrosis for accrued benefits purposes only.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the AMC/RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  

The claim for entitlement to an earlier effective date for 
the grant of service connection for asbestosis with severe 
pulmonary fibrosis for accrued benefits purposes only was 
addressed in an August 2005 rating decision.  Review of the 
claims folder fails to reveal notice from the AMC/RO to the 
appellant that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the appellant has received a VCAA 
letter regarding the issue of entitlement to an earlier 
effective date for the grant of service connection for 
asbestosis with severe pulmonary fibrosis for accrued 
benefits purposes only.  Thus, a remand to the AMC/RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, and any other 
applicable legal precedent.  Such notice 
should specifically apprise the appellant 
of the evidence and information necessary 
to substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC/RO 
should also specifically request that the 
claimant provide any evidence in her 
possession that pertains to the claim as 
explicitly required by 38 C.F.R. § 
3.159(b). 38 U.S.C.A. § 5103(a) and (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and any other any other 
applicable legal precedent should also be 
provided.  A record of the notification 
must be incorporated into the claims 
file.  

2.  After undertaking any other 
notification and/or development action 
deemed warranted under VA's duty to 
assist the appellant, the AMC/RO should 
readjudicate the claim.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



